Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17023691 application filed 09/17/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anchoring element” in claim 1 (instant specification para 40-42).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 6,15 objected to because of the following informalities:  Claim 6 is objected to for failing to end in a period. Claim 15 improperly has two periods, when only 1 is permitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3,4,6,7,9,14,18,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 3 has the phrase, “has a pore size of at least 0.1 μm,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “has a pore size of at least 0.1 μm”.

Claim(s) 4 has the phrase, “is textured or has a surface roughness,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “is textured or has a surface roughness”.

Claim(s) 6 has the phrase, “is tubular,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “is tubular”.

Claim(s) 7 has the phrase, “is tubular,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “is tubular”.

Claim(s) 9 has the phrase, “is constructed from a polymer,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “is constructed from a polymer”.

Claim(s) 14 has the phrase, “is textured or is provided with a surface roughness,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “is textured or is provided with a surface roughness”.

Claim(s) 18 has the phrase, “the sides which do not have continuous edge reinforcement,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “the sides which do not have continuous edge reinforcement,” such as the sides of the filter module, membrane, or porous edge structure.

Claim(s) 19 has the phrase, “the sides which do not have continuous edge reinforcement,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the clam is unclear which of the nouns “the sides which do not have continuous edge reinforcement,” such as the sides of the filter module, membrane, or porous edge structure.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6186341 (herein known as KONSTANTIN).

With regard to claim 1, KONSTANTIN teaches a filter module comprising:, especially at c4ln18-41
a membrane having a porous edge structure ("porous" "periphery") arranged thereon and at least one anchoring element, especially at c4ln18-41, figs 3,4, claim 1
wherein the membrane that has the porous edge structure arranged thereon is embedded in the at least one anchoring element, especially at c4ln18-41, figs 3,4, claim 1

With regard to claim 2, KONSTANTIN teaches 
wherein the membrane and the porous edge structure arranged thereon are present as a composite, especially at c4ln18-41, figs 3,4, claim 1

With regard to claim 3, KONSTANTIN teaches 
wherein the porous edge structure arranged on the membrane has a pore size within the claimed range, especially at c6ln4-11

With regard to claim 4, KONSTANTIN teaches 
wherein the porous edge structure arranged on the membrane has a surface roughness (an inherent property of the material), especially at c4ln18-41, figs 3,4, claim 1

With regard to claim 5, KONSTANTIN teaches 
wherein part of the porous edge structure remains outside the at least one anchoring element, forming a protrusion or overhang (as depicted), especially at c4ln18-41, figs 3,4, claim 1

With regard to claim 6, KONSTANTIN teaches 
wherein the membrane having the porous edge structure arranged thereon is tubular, especially at c6ln15-19

With regard to claim 7, KONSTANTIN teaches 
wherein the membrane having the porous edge structure arranged thereon is pleated, especially at c6ln35-40, figs 3,4, claim 1

With regard to claim 8, KONSTANTIN teaches 
wherein the membrane is polyethersulfone, especially at c6ln4-10, figs 3,4, claim 1

With regard to claim 9, KONSTANTIN teaches 
wherein the membrane  having a porous edge structure arranged thereon is polyethersulfone, especially at c6ln4-10, figs 3,4, claim 1

With regard to claim 11, KONSTANTIN teaches 
wherein both the membrane and the porous edge structure are constructed from polyethersulfone, and wherein the at least one anchoring element is constructed from polypropylene, especially at c6ln4-35, figs 3,4, claim 1

With regard to claim 12, KONSTANTIN teaches 
wherein the porous edge structure is a porous film 1, especially at c4ln40-60, figs 3,4, claim 1

With regard to claim 13, KONSTANTIN teaches 
(a) providing a membrane 2 and a porous edge structure 1, especially at c4ln18-41, figs 3,4, claim 1
(b) arranging the porous edge structure on at least one edge region on the membrane (as depicted), especially at c4ln18-41, figs 3,4, claim 1
(c) connecting the membrane to the porous edge structure arranged thereon (as depicted), especially at c4ln18-41, figs 3,4, claim 1
(f) providing at least one anchoring element,, especially at c4ln18-41, figs 3,4, claim 1
(g) "melt" (softening a subregion) of the at least one anchoring element, especially at c4ln18-41, figs 3,4, claim 1
(h) embedding the membrane having the porous edge structure arranged thereon in the "melt" (softened subregion) of the at least one anchoring element, especially at c4ln18-41, figs 3,4, claim 1

With regard to claim 14, KONSTANTIN teaches 
wherein the porous edge structure arranged on the membrane is provided with a surface roughness during the connection operation in step (c; wherein surface roughness is an inherent property of the material), especially at c4ln18-41, figs 3,4, claim 1

With regard to claim 15, KONSTANTIN teaches , especially at c6ln19-30, figs 3,4, claim 1

With regard to claim 16, KONSTANTIN teaches 
wherein the fluid medium is air, especially at c5ln35-42, figs 3,4, claim 1

With regard to claim 17, KONSTANTIN teaches 
pleating the membrane having the porous edge structure arranged thereon, especially at c5ln1-15, c9ln5-15, claim 13

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6913786 (herein known as PROULX).

With regard to claim 1, PROULX teaches a filter module comprising:, especially at fig 5, c5ln60-67, c6ln54-67,c7ln15-20
a membrane 102 having a porous edge structure 104 arranged thereon and at least one anchoring element 126, especially at fig 5, c5ln60-67, c6ln54-67,c7ln15-20
wherein the membrane that has the porous edge structure arranged thereon is embedded in the at least one anchoring element, especially at fig 5, c5ln60-67, c6ln54-67,c7ln15-20

With regard to claim 10, PROULX teaches
wherein the membrane is constructed from polytetrafluoroethylene, especially at fig 5, c5ln60-c6ln5, c6ln54-67,c7ln15-20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776